Title: General Orders, 21 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Tuesday November 21st 1780
                            Parole Verona
                            Countersigns T.U.
                            Watchword Valor
                        
                        For the day Tomorrow
                        Brigadier General Wayne
                        Lieutenant Colonel commandant Smith
                        Lieutenant Colonel Peters
                        Major Maxwell
                        Brigade Major Moore
                        The General having received intelligence that the enemy mean to make a Forage in this State; The Army is to
                            be held in readiness to move at a moments warning: They will keep two days provision cooked before hand—The officers are
                            to remain in Camp and no passes granted to soldiers to go beyond the limits of Camp ‘till further orders.
                        The Quarter Master General will have orders respecting the horses of the army.
                    